 

Exhibit 10.90

 

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

$50,000

 Orange County, CA

 

 February 3, 2015

                                                                                            

FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation (referred to herein as the “Borrower” or “Company”), hereby
unconditionally promises to pay to the order of Greggory Haugen its endorsees,
successors and assigns (the “Holder” or “Lender”), in lawful money of the United
States the principal sum of Fifty Thousand Dollars ($50,000).

 

1.     Terms of Repayment and Conversion.

 

a.     All amounts outstanding under this Note shall mature and become due and
payable on February 3, 2017 (the "Maturity Date"), subject to any prior payment
required by this Note. At the Maturity Date, or during the Term, the Lender
shall have the right, but not the obligation, to convert this Note into shares
of the Company’s common stock at a price of $0.10 per share (the “Conversion
Price”). At the Maturity Date, or during any time after April 15, 2015, the
Lender shall have the right, but not the obligation, to convert this Note into
shares of the Company’s common stock at a price equal to the lower of of $0.10
per share or 50% of the closing stock price on the day after the Company is
given notice of the conversion by the Lender (the “Conversion Price”).

 

b.     The Holder may from time to time effect conversions of all or a portion
of the outstanding principal amount and accrued interest of this Note by
delivering the “Notice of Conversion” (attached as Exhibit A) to the Company
specifying therein the principal amount of this Note to be converted. Such
conversions shall be effected within ten (10) days of receipt by the Company of
the Notice of Conversion. The number of shares issuable upon a conversion
hereunder shall be equal to the quotient obtained by dividing (x) the
outstanding principal amount of this Note to be converted plus any accrued but
unpaid interest thereon, by (y) the Conversion Price. The Conversion Price shall
be appropriately and equitably adjusted following any stock splits, stock
dividends, spin-offs, distributions and similar events. The shares issued upon
conversion shall be duly and validly issued, fully paid and non-assessable and,
following the applicable Rule 144 holding period and compliance by the Holder
with any reasonable requirements of the Company’s transfer agent to eliminate
restrictions on transfer under the Securities Act of 1933, as amended, freely
tradable. The Holder shall receive the stock certificate(s) within five (5)
business days following the date of conversion.

 

2.     Interest Rate. This Note shall accrue interest on the principal from the
date of this Note at a rate of Ten Percent (10%) per annum (the “Interest
Rate”). All payments and conversions hereunder are to be applied first to the
payment or satisfaction of accrued interest, and the remaining balance to the
payment or satisfaction of principal. In the event of default, interest shall
stop accruing when Lender takes possession of the Collateral.

 

 
1

--------------------------------------------------------------------------------

 

 

3.     Events of Default. If any of the events of default specified in this
Section shall occur, Holder may, so long as such condition continues, declare
the entire principal and unpaid accrued interest hereon immediately due and
payable, by notice in writing to the Company, and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice.
The following shall be considered events of default:

 

a.     Default in the payment of the principal or unpaid accrued interest of
this Note when due and payable;

 

b.     Failure to issue shares of common stock of the Company within 10 days
after the Company’s receipt of a valid notice of conversion; or

 

c.     If the Company shall: (1) make a general assignment for the benefit of
its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking: (A) reorganization, (B) an arrangement with creditors or
(C) to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction.

 

4.     Successors and Assigns: Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
Nothing in this Note, express or implied, is intended to confer upon any party,
other than the parties hereto and their successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Note, except as
expressly provided herein. The Company may not assign this Note or any of the
rights or obligations referenced herein without the prior written consent of
Holder.

 

5.     Governing Law. This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California. Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.

 

6.      Security Interest.   This Note is secured by a security interest granted
to the Lender pursuant to the Security Agreement dated January 5, 2011, by and
between the Borrower and the Lender. The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Lender should be entitled to, among other relief to which the Lender
may be entitled hereunder or under any of the other documents executed in
connection herewith or and any other agreement to which the Borrower and Lender
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Lender to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. Immediately, upon
satisfaction of this Note (either by repayment or conversion), the security
interest granted to the Lender pursuant to the Security Agreement shall be
released unconditionally, fully and completely.

 

7.     Notices. For the purpose of this Note, notices and all other
communications provided for in this Note shall be in writing and shall be deemed
to have been duly given as of the date if delivered in person or by telecopy, on
the next business day, if sent by a nationally recognized overnight courier
service, and on the second business day if mailed by registered mail, return
receipt requested, postage prepaid, and if addressed to the Company then at its
principal place of business, or if addressed to the Holder, then the last known
address on file with the Company.

 

 
2

--------------------------------------------------------------------------------

 

 

If to the Company:              Location Based Technologies, Inc.

1 Jenner, Suite 100

Irvine, CA 92618

E-mail: dave@pocketfinder.com

 

If to Lender:                         Greggory Haugen

 

 

 

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties

 

8.     Heading; References. The headings have been inserted for convenience only
and are not to be considered when construing the provisions of this Note.

 

9.     Representations and Warranties. Each Party has the requisite corporate,
partnership, limited liability company or other power and authority to enter
into this Note and otherwise to carry out its obligations hereunder.

 

10.     Counterparts. This Agreement may be executed in counterparts by the
Company and the Lender, both of which taken together shall be deemed one
original, binding on both parties, notwithstanding that all parties are not
signatories to the original or the same counterpart.

 

11.     Entire Agreement. This Note and the Loan Documents constitute the entire
understanding between the parties hereto in respect of the terms of this Note by
the Holder and by the Company, superseding all negotiations, prior discussions,
prior written, implied and oral agreements, preliminary agreements and
understandings with the Company or any of its officers, employees or agents.

 

 

 

 

 

 

 

{Signature Page to Follow}

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower has executed this Promissory Note as of the
date first set forth above.

 

 

Borrower:

 

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

 

 

By:____________________

      David M. Morse          

       CEO

 

Date: February 3, 2015

 

 

Lender:

 

 

 

______________________

Greggory Haugen

 

Date: February 3, 2015

 

 
4

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Notice of Conversion

 

The undersigned herby elects to convert $___________ of the principal and all of
the accrued interest on the principal of the Promissory Note issued by Location
Based Technologies, Inc., on ___________, 201_ being converted into shares of
Common Stock of Location Based Technologies, Inc. according to the conditions
set forth in such Note, as the date written below.

 

Date of Conversion: ____________________

 

 

Conversion Price: $_______

 

 

Shares To Be Delivered: ________________

 

 

 

Signature: ___________________________

 

Printed Name: Greggory Haugen

 

 

Name on the Certificate (if different from above):

 

 

Mailing Address:

 

______________________

 

 

5